      Case 2:17-cv-10721-JTM-JVM Document 327-17 Filed 01/12/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                        Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                           Section H
                                                     Judge Jane Triche Milazzo
         Plaintiffs,
                                                     Division 1
 v.                                                  Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

         Defendants.


                                 NOTICE OF SUBMISSION

        PLEASE TAKE NOTICE that Defendant Laura Rodrigue, David Pipes, and Graymond

Martin (collectively, the “Individual Defendants”), through undersigned counsel, have filed a

Motion for Summary Judgment On Tiffany LaCroix’s Claims Against Individual Defendants.

Pursuant to Local Civil Rule 7.2, the Individual Defendants will submit this Motion for decision

on January 27, 2021 at 9:30 a.m., or as soon thereafter as the Court’s docket permits, before the

Honorable Jane Triche Milazzo, United States District Court for the Eastern District of Louisiana,

500 Poydras Street, New Orleans, Louisiana 70130.




                                                1
Case 2:17-cv-10721-JTM-JVM Document 327-17 Filed 01/12/21 Page 2 of 2




                                      Respectfully submitted,

                                       /s/ Matthew J. Paul
                                      Richard C. Stanley, 8487
                                      W. Raley Alford, III, 27354
                                      Matthew J. Paul, 37004
                                      Patrick M. Bollman, 38674
                                      STANLEY, REUTER, ROSS, THORNTON
                                       & ALFORD, LLC
                                      909 Poydras Street, Suite 2500
                                      New Orleans, Louisiana 70112
                                      Telephone: (504) 523-1580
                                      Facsimile: (504) 524-0069

                                      Counsel for Graymond Martin, David
                                      Pipes, and Laura Rodrigue




                                  2
